Citation Nr: 1536547	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO. 08-06 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a neck injury.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denying service connection for residuals of a neck injury. 

In April 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board. A transcript of the hearing has been associated with the claims file. 

In September 2012, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration. Unfortunately, for the reasons stated below, yet another remand is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

VA failed to substantially comply with Board remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, the September 2012 remand required the June 2014 examiner to prepare an opinion answering, inter alia, the following:

The VA examiner should then provide an opinion with regard to whether the Veteran's diagnosed cervical stenosis at least as likely as not (50 percent or greater probability) was incurred during military service, based upon the Veteran's own assertions of in-service symptomatology and the other competent lay evidence of record as well as the medical documentation of record (to particularly include citation to and discussion of the Veteran's instance of May 2002 treatment for neck pain at the Rockford VA Outpatient Clinic). 
	
(bold in the original). The June 2014 opinion did not, however, say anything about "the Veteran's instance of May 2002 treatment for neck pain at the Rockford VA Outpatient Clinic".

The Board is under a duty to ensure compliance with the terms of its prior remands. Stegall, 11 Vet. App. at 271. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (substantial, not strict, compliance with the terms of the Board's engagement letter would be required). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the June 2014 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner.

The examiner must answer the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed cervical stenosis was incurred during military service, based upon the Veteran's own assertions of in-service symptomatology and the other competent lay evidence of record as well as the medical documentation of record (to particularly include citation to and discussion of the Veteran's instance of May 2002 treatment for neck pain at the Rockford VA Outpatient Clinic)? The examiner must explicitly reference and discuss the significance, if any, of the May 2002 treatment.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any way, it should be returned to the examiner for corrective action.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


